Case 3:20-cv-04466-VC Document 45-4 Filed 11/05/20 Page 1 of 4




                EXHIBIT D
               Case 3:20-cv-04466-VC Document 45-4 Filed 11/05/20 Page 2 of 4




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         LIMITED FUNGI, BACTERIA OR VIRUS COVERAGE
This endorsement modifies insurance provided under the following:

                                     SPECIAL PROPERTY COVERAGE FORM
                                    STANDARD PROPERTY COVERAGE FORM
                                       PERSONAL PROPERTY OF OTHERS
                                      COMPUTERS AND MEDIA COVERAGE


A. Fungi, Bacteria or Virus Exclusions                                  i.   "Fungi", Wet Rot, Dry Rot, Bacteria And
   1. Paragraph A.5.i.(5). of the Increased Cost of                          Virus
      Construction Additional Coverage of the                                We will not pay for loss or damage caused
      Standard Property Coverage Form is replaced                            directly or indirectly by any of the
      by the following:                                                      following. Such loss or damage is
           (5) Under this Additional Coverage, we                            excluded regardless of any other cause or
               will not pay for:                                             event that contributes concurrently or in
                                                                             any sequence to the loss:
               (a) The enforcement of any ordinance
                   or law which requires demolition,                         (1) Presence,       growth,       proliferation,
                   repair, replacement, reconstruction,                          spread or any activity of "fungi", wet
                   remodeling, or remediation of                                 rot, dry rot, bacteria or virus.
                   property due to contamination by                          (2) But if "fungi", wet rot, dry rot, bacteria
                   "pollutants" or due to the presence,                          or virus results in a "specified cause of
                   growth, proliferation, spread or any                          loss" to Covered Property, we will pay
                   activity of "fungi", wet or dry rot,                          for the loss or damage caused by that
                   bacteria or virus; or                                         "specified cause of loss".
               (b) Any costs associated with the                             This exclusion does not apply:
                   enforcement of an ordinance or                            (1) When "fungi", wet or dry rot, bacteria
                   law which requires any insured or                             or virus results from fire or lightning; or
                   others to test for, monitor, clean
                                                                             (2) To the extent that coverage is
                   up, remove, contain, treat, detoxify
                   or neutralize, or in any way                                  provided in the Additional Coverage –
                   respond to or assess the effects of                           Limited Coverage for "Fungi", Wet
                   "pollutants", "fungi", wet or dry rot,                        Rot, Dry Rot, Bacteria and Virus with
                   bacteria or virus.                                            respect to loss or damage by a cause
                                                                                 of loss other than fire or lightning.
   2. The following exclusion is added to Paragraph
      B.1. Exclusions of the Standard Property                      This exclusion applies whether or not the loss
      Coverage Form and the Special Property                        event results in widespread damage or affects a
      Coverage Form; Paragraph F., Additional                       substantial area.
      Exclusions of Computers and Media, form                 B. The following Additional Coverage is added to
      SS 04 41, and to form SS 04 45, Personal                   Paragraph A.4. of the Standard Property Coverage
      Property of Others:                                        Form or Paragraph A.5. of the Special Property
                                                                 Coverage Form, and applies to the optional coverage
                                                                 form SS 04 41, Computers and Media and SS 04 45,
                                                                 Personal Property of Others and form:



Form SS 40 93 07 05                                                                                        Page 1 of 3

                                                 © 2005, The Hartford
                  Case 3:20-cv-04466-VC Document 45-4 Filed 11/05/20 Page 3 of 4

   1. Limited Coverage For "Fungi", Wet Rot,                           (1) occurrences of "specified causes of
      Dry Rot, Bacteria and Virus                                          loss" (other than fire or lightning); and
       a. The coverage described in 1.b. below only                    (2) Equipment Breakdown Accident that
          applies when the "fungi", wet or dry rot,                        occurs to Equipment Breakdown
          bacteria or virus is the result of one or                        Property;
          more of the following causes that occurs                         which take place in a 12-month period
          during the policy period and only if all                         (starting with the beginning of the
          reasonable means were used to save and                           present annual policy period).
          preserve the property from further damage
          at the time of and after that occurrence.                    With respect to a particular occurrence of
                                                                       loss which results in "fungi", wet or dry rot,
              (1) A "specified cause of loss" other than               bacteria or virus, we will not pay more
                  fire or lightning;                                   than the total of $50,000 unless a higher
              (2) Equipment       Breakdown     Accident               Limit of Insurance is shown in the
                  occurs to Equipment Breakdown                        Declarations, even if the "fungi", wet or dry
                  Property, if Equipment Breakdown                     rot, bacteria, or virus continues to be
                  applies to the affected premises.                    present or active, or recurs, in a later
       b. We will pay for loss or damage by "fungi",                   policy period.
          wet rot, dry rot, bacteria and virus. As                d. The coverage provided under this Limited
          used in this Limited Coverage, the term                    Coverage does not increase the applicable
          loss or damage means:                                      Limit of Insurance on any Covered
              (1) Direct physical loss or direct physical            Property. If a particular occurrence results
                  damage to Covered Property caused by               in loss or damage by "fungi", wet rot, dry
                  "fungi", wet rot, dry rot, bacteria or virus,      rot, bacteria or virus, and other loss or
                  including the cost of removal of the               damage, we will not pay more, for the total
                  "fungi", wet rot, dry rot, bacteria or virus;      of all loss or damage, than the applicable
                                                                     Limit of Insurance on the affected Covered
              (2) The cost to tear out and replace any part
                                                                     Property.
                  of the building or other property as
                  needed to gain access to the "fungi", wet            If there is covered loss or damage to
                  rot, dry rot, bacteria or virus; and                 Covered Property, not caused by "fungi",
              (3) The cost of testing performed after                  wet rot, dry rot, bacteria or virus, loss
                  removal, repair, replacement or                      payment will not be limited by the terms of
                  restoration of the damaged property is               this Limited Coverage, except to the extent
                  completed, provided there is a reason                that "fungi", wet or dry rot, bacteria or virus
                  to believe that "fungi", wet rot, dry rot,           causes an increase in the loss. Any such
                  bacteria or virus are present.                       increase in the loss will be subject to the
                                                                       terms of this Limited Coverage.
       c. Unless a higher Limit of Insurance is shown
          in the Declarations for Limited "Fungi",                e. The terms of this Limited Coverage do not
          Bacteria or Virus Coverage, the coverage                   increase or reduce the coverage for Water
          described under this Limited Coverage is no                Damage provided under provision B.1.h.,
          more than the Limit of Insurance stated in the             Exclusion – Water Damage of the Standard
          Declarations for Building and Business                     Property Coverage Form or Additional
          Personal Property, but not greater than                    Coverage provision A.5.n., Water Damage,
          $50,000.                                                   Other Liquid, Powder or Molten Material
                                                                     Damage of the Special Property Coverage
              If form SS 04 41, Computers and Media,                 Form.
              and form SS 04 45, Personal Property of
              Others, are made a part of this policy, then        f.   The following applies only if a Time Element
              the Limits of Insurance for Computers and                Coverage applies to the "scheduled
              Media, and Personal Property of Others is                premises" and only if the suspension of
              included within this coverage limit. This                "operations" satisfies all the terms and
              coverage is made applicable to separate                  conditions of the applicable Time Element
              "scheduled premises" as described in the                 Coverage.
              Declarations. Regardless of the number                   (1) If the loss which resulted in "fungi",
              of claims, this limit is the most we will pay                wet or dry rot, bacteria or virus does
              per "scheduled premises" for the total of                    not in itself necessitate a suspension
              all loss or damage arising out of all                        of "operations", but such suspension
                                                                           is necessary due to loss or damage to

Page 2 of 3                                                                                Form SS 40 93 07 05
             Case 3:20-cv-04466-VC Document 45-4 Filed 11/05/20 Page 4 of 4

          property caused by "fungi", wet or dry rot,
          bacteria or virus, then our payment under
          the Time Element Coverage is limited to
          the amount of loss and expense sustained
          in a period of not more than 30 days
          unless another number of days is
          indicated in the Declarations. The days
          need not be consecutive. If a covered
          suspension of "operations" was caused by
          loss or damage other than "fungi", wet or
          dry rot, bacteria or virus, but remediation
          of "fungi", wet or dry rot, bacteria or virus
          prolongs the "period of restoration", we will
          pay for loss and expense sustained during
          the delay (regardless of when such a
          delay occurs during the "period of
          restoration"), but such coverage is limited
          to 30 days unless another number of days
          is indicated in the Declarations. The days
          need not be consecutive.
C. Fungi Definition
   1. "Fungi" means any type or form of fungus,
      including mold or mildew, and any mycotoxins,
      spores, scents or by-products produced or
      released by fungi.




Form SS 40 93 07 05                                                           Page 3 of 3
